Citation Nr: 1043544	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-24 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of head trauma, 
claimed as traumatic brain injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to August 
1959.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in August 2010.  A 
transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The credible evidence of record does not show that the Veteran 
has residuals of head trauma that are causally related to his 
military service.


CONCLUSION OF LAW

Residuals of head trauma were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In November 2006, the Veteran received a notice letter that 
notified him of what information and evidence was needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, what information and evidence would be 
obtained by VA, and how the disability ratings and effective 
dates are assigned.  He had ample opportunity to respond prior to 
issuance of the rating decision on appeal.

Regarding the duty to assist, the Board is not aware of the 
existence of additional relevant evidence in connection with the 
Veteran's claims that VA has not sought.  Private treatment 
records, VA medical examination results, a medical journal 
article on military parachuting injuries, lay statements of the 
Veteran, and statements of his representative have been 
associated with the record.  

In May 2006, a service records search was requested via the 
personnel information exchange system (PIES) in conjunction with 
this claim.  A July 2006 response to that PIES request found that 
the Veteran's service treatment records were unavailable and 
presumed destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  When a veteran's records are lost or 
destroyed, VA has a heightened duty to assist, which includes 
searching for alternate records.  Washington v. Nicholson, 19 
Vet. App. 362, 369-71 (2005).  In the November 2006 VCAA notice 
letter, the Veteran was informed of the NPRC fire and asked to 
complete a NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data; this letter also asked the Veteran to 
submit any service medical records in his possession.  Without 
information related to in-service events, a search of secondary 
sources could not be performed.  The Veteran did not submit any 
service treatment records relating to an in-service head injury.  
In a March 2007 letter, VA again asked the Veteran to complete a 
NA Form 13055.  This letter also informed the Veteran of the 
typed of documents he could submit as a substitute for service 
treatment records.  No additional information regarding any in-
service illness, injury, or treatment was obtained.  In July 
2007, VA issued a Formal Finding of the Unavailability of Service 
Records.  The Board accordingly finds the heightened duty to 
assist is met in this case.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board finds 
that VA has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issues on appeal, and that 
VA has satisfied the duty to assist, and the Veteran has been 
afforded a hearing before the Board.

In sum, the Board finds the duties to notify and assist are 
satisfied in this case, and adjudication of the appeal 
accordingly poses no prejudice to the Veteran.

Analysis

Direct service connection requires competent and credible 
evidence of an in-service occurrence or aggravation of a disease 
or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Service treatment records showing a right shoulder injury were 
located in conjunction with his separate claim for a right 
shoulder injury.  In his VA Form 9, the Veteran argued that "it 
stands to reason that if my shoulder was injured during a 
parachute jump, my head... would also be injured."  However, no 
such head injury is reflected in this record, which reflects 
closed reduction of a right shoulder dislocation and therefore 
this record does not establish an in-service head injury.  

Despite this, the Veteran is competent to provide lay evidence of 
an in-service injury.  In his May 2006 claim, the Veteran stated 
that he had served in an airborne unit where he experienced many 
traumatic injuries to his head.  In his June 2006 statement, the 
Veteran clarified that he had received many head injuries from 
his parachute jumps.  During his August 2010 Travel Board 
hearing, the Veteran elaborated on the details of his March 1959 
parachute accident, including a description of how he tumbled 
upon impact, hitting his shoulder, head, and back.  

The Board finds the Veteran credible and accepts his lay 
statements regarding his in-service head injury.  Thus, the in-
service injury requirement is satisfied.

However, although an injury during service may be verified by 
medical or lay witness statements, the presence of a current 
disability requires a medical diagnosis, and, where an opinion is 
used to link the current disability to a cause during service, a 
competent opinion of a medical professional is required.  Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Service connection presupposes a current diagnosis of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); see also McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (holding that the current 
disability requirement for a service connection claim is 
satisfied if the claimant has a disability at the time the claim 
is filed or during the pendency of the claim).  As noted below, 
the Veteran has not shown medical evidence of the claimed 
residuals of head injury/

In March 2010, the Veteran underwent a VA traumatic brain injury 
examination in conjunction with this claim.  The examiner 
reviewed the claims file in conjunction with this examination.  
The Veteran complained of tossing and turning in his sleep but he 
reported no daytime sleeping and denied feeling tired in the 
morning.  The examiner did not find any evidence of traumatic 
brain injury residuals, noting that the Veteran had a productive 
professional and personal life after service.  

By contrast, the Veteran's testimony at his August 2010 hearing 
included complaints of headaches beginning in the 1960s, as well 
as sleeping problems, memory problems, trouble concentrating, 
vertigo, balance problems, and tremors and shaking in his 
extremities.  

While the Veteran is competent to provide lay evidence regarding 
his current symptoms, the Board finds him not credible.  See 
Layno v. Brown, 6 Vet. App. 465 (1994), distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may 
weigh the absence if contemporaneous medical evidence against the 
lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility  merely because it 
is unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not 
ignore a veteran's testimony simply because he or she is an 
interested party and stands to gain monetary benefits; personal 
interest may, however, affect the credibility of the evidence.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds the Veteran's report of symptoms to be not 
credible because it is internally and externally inconsistent.  
The March 2010 neurological examiner specifically found no 
history of headaches, dizziness or vertigo, seizures, balance or 
coordination problems, autonomic dysfunction, numbness, 
paresthesias or other sensory changes, weakness or paralysis, 
mobility problems, ambulatory problems, fatigue, malaise, 
psychiatric symptoms, memory impairment, other cognitive 
symptoms, neurobehavioral chance, bowel problems, bladder 
problems, erectile dysfunction, hypersensitivity to light or 
sound, vision problems, speech or swallowing difficulty, 
decreased sense of taste or smell, endocrine dysfunction, or 
cranial nerve dysfunction.  Likewise, the March 2010 VA examiner 
who performed the Veteran's separate spine examination found no 
neurological deficiencies in any of his extremities and no 
tremors; he also noted the Veteran's denial of a history of 
dizziness or headache.  Based on this, it appears that the 
Veteran's reported symptoms at his August 2010 hearing run 
directly counter to the medical history he provided the March 
2010 medical examiners, just seven months earlier.

Furthermore, the Veteran has not submitted any medical evidence 
showing treatment for any of these claimed symptoms during the 
past fifty years, and the May 2006 medical record related to his 
service connected shoulder disability specifically notes that the 
Veteran's memory is intact and is otherwise silent with regard to 
his claimed symptoms of head trauma.  The Board acknowledges that 
the Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence; Buchanan, 451 F.3d 1331.  The Board also acknowledges 
that symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology; Savage v. Gober, 10 Vet. App. 488, 
496 (1997); and, that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, the utter absence of any medical evidence showing 
treatment for the symptoms claimed, while not dispositive, is 
probative in disproving continuity of symptoms.   


The Board notes in that regard that the Veteran initially filed 
his claim in May 2006, but did not submit any medical or lay 
evidence of symptoms until the hearing four years later, which 
was several months after he received the March 2010 supplemental 
statement of the case that reiterated the examiner's finding of 
no current traumatic brain injury residuals and again listed the 
types of symptoms that would suggest residuals - the symptoms 
that the Veteran had specifically denied at the time of his 
examination - some of which he then testified to having had for 
the past fifty years.  As explained above, the Veteran's August 
2010 account of his symptoms of head trauma residuals is 
inconsistent with the other evidence of record, including his 
statements to the VA medical examiner five months earlier; is not 
supported by medical evidence; and was first mentioned four years 
into the adjudication process.  Therefore, the Board finds this 
portion of the Veteran's August 2010 testimony not credible.  

The Board does not doubt the Veteran sincerely believes himself 
to have a disorder residual to head trauma that he attributes to 
service.  However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd 
sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  Jones 
v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, there is no 
competent medical evidence of a current disorder and no medical 
evidence relating the claimed symptoms to active service.

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Thus, the appeal must be denied.

ORDER

Entitlement to service connection for residuals of head trauma, 
claimed as traumatic brain injury is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


